DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 18-37 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group III (claims 18-20) without traverse in the Reply filed 05/31/2022 is acknowledged.  Applicants now add claims 21-37.  These claims are grouped with claims 18-20 because new claims 21-37 are essentially duplicates of claims 18-20, reciting the same method but in different words (e.g. claim 30 recites “an annealing operation or a peening operation, with a second energy source generating a second beam impressed with the two dimensional pattern containing the image information, to achieve at least one of improved heat treatment or improved hardness”).
Furthermore, in light of the prior art below, the requirement for restriction between Groups I-III is withdrawn because the Groups are not distinct.  The prior art demonstrates that preening/annealing to relieve powder layer stresses is well-known in the art.

Claim Interpretations
The instant 7-page specification (accounting for formal paragraphs as pages 1 and 9-10) is sparse on detail.  The Office applies broad, common interpretations to the claims.
Independent claim 18 requires melting powder with first laser, and annealing with second laser, then repeating the process.  Dependent claims 22-26 require peening in addition to annealing (although it is not clear the difference between the two from the specification).
	Independent claim 30 requires using “energy sources” instead of lasers, and an annealing operation or a peening operation intended to yield “improved heat treatment or improved hardness.”  This falls within the scope of claim 18 because a laser is an energy source, and the annealing step of claim 18 would yield the claimed result of “improved heat treatment or improved hardness.”  Same steps same result.
	Independent claim 30 also requires fusing instead of melting of claims 18 and 37.  However, the specification fails to define either fusing or melting such that they are distinguishable.  Melting and fusing can mean the same thing (see e.g. US 20150165525, para. 0052 (“the powder can be fused together, i.e., melted”); see also US 20170334133, para. 0068; US 20170369650, para. 0003; US 20170320277, para. 0027).
	Independent claim 37 requires using “energy sources” instead of lasers, and an annealing operation or a peening operation intended to yield “improved heat treatment or improved hardness,” and plastic or metal powder.  This falls within the scope of claims 27 and 36 because a laser is an energy source, and the annealing step of claims 27 and 36 would yield the claimed result of “improved heat treatment or improved hardness.”  
	As to annealing versus preening, the specification uses these terms interchangeably.  For example, “The inventor's apparatus, systems, and methods utilize a secondary energy source 112 to peen or anneal residual stresses developed during the additive manufacturing process” (para. 0025).  In other words, the same laser is used to peen or anneal.  The specification fails to disclose a difference in temperatures, laser type, duration, etc. of the laser.  At best, paragraph 0027 states “The inventor's apparatus, systems, and methods uses laser peening and thermal annealing technology in situ with the additive manufacturing process to anneal residual stresses and harden the structure of parts as they are being created.”  However, again, the specification fails to disclose a difference in temperatures, laser type, duration, etc. of the laser in peening versus annealing.  In sum, the Office interprets peening and annealing as the same operation in claims which only require one of peening or annealing; and as a second same operation of peening/annealing in claims which require both peening and annealing (claims 22-26).
	As to laser beam “impressed with a two dimensional pattern containing image information” and “the two-dimensional pattern containing image information is provided in a two-dimensional data file representing a planar cross section through the part, and wherein a separate two-dimensional data file is used to help form each layer of the part,” this is routine CAD-based 3D printing using 3D object image data converted to slices that must be performed on all 3D printing (See US 20150336292, para. 0003; AdditiveX, What is Slicing Software, and what does it do?, avail at https://www.additive-x.com/blog/what-is-slicing-software-and-what-does-it-do/, 09/16/2021, accessed 06/14/2022).  The specification supports this interpretation (paras. 0020-21).

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
These claims recite “to achieve at least one of improved heat treatment or improved hardness of at least a portion of the first layer of the product,” for which the metes and bounds are unclear.  Specifically, no measure of “improvement” is recited in the claims, or the specification.  Furthermore, no baseline or comparison is provided.  Finally, it is not clear if this is intended as a Jepson claim because the claims are explicitly reciting an “improvement.”  See MPEP §§ 608.01(m) & 2129.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18- 37 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KRAMER (US 20140367894), as evidenced by MIKULAK (US20150336292).
	As to claim 18-21, 27-34 and 36-37, KRAMER teaches 3D printing using plastic or metal powder layers on substrates (Figs. 2-3), then melting or fusing using laser (Figs. 2-3), then laser annealing/peening (Figs. 2-3), then new layer (Figs. 2-3), then repeating (Figs. 2-3).  As to laser beam “impressed with a two dimensional pattern containing image information” and “the two-dimensional pattern containing image information is provided in a two-dimensional data file representing a planar cross section through the part, and wherein a separate two-dimensional data file is used to help form each layer of the part,” this is routine CAD-based 3D SLS printing using 3D object image data converted to slices that must be performed on all 3D printing (MIKULAK, para. 0003).  The SLS technique of KRAMER would necessarily require this.
	As to claims 22-26 and 35, KRAMER teaches hardening by laser peening (Abstract, para. 0003).

Claims 18-37 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JAMES (US20150266285), as evidenced by MIKULAK (US20150336292).
	As to claim 18-21 and 27-37, JAMES teaches 3D printing using plastic or metal powder layers on substrates (Abstract), then melting or fusing using laser (Abstract), then laser annealing/peening (Abstract, paras. 0025, 0035-36, claim 15), then new layer (Abstract), then repeating (Abstract).  As to laser beam “impressed with a two dimensional pattern containing image information” and “the two-dimensional pattern
containing image information is provided in a two-dimensional data file representing a
planar cross section through the part, and wherein a separate two-dimensional data file is used to help form each layer of the part,” this is routine CAD-based 3D printing using 3D object image data converted to slices that must be performed on all 3D printing (JAMES, para. 0029; MIKULAK, para. 0003).
	As to claims 22-26, JAMES teaches laser peening, which yields compression, or hardening (paras. 0009, 0012).

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-26 and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over JAMES or KRAMER both as evidenced by MIKULAK, in view of SIDHU (US20150306665), LI (US 20180237325) and NISHIKAWA (JP 2007-270227).
This rejection is presented in the interest of compact prosecution to the extent claims 22-26 require two separate, different steps of peening and annealing.
It would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar techniques to reduce residual stress in SLS printed layers and objects with a reasonable expectation of success.  
As to claims 18 and 30, JAMES and KRAMER as evidenced by MIKULAK teach the elements of these claims as explained above.  
JAMES and KRAMER as evidenced by MIKULAK do not explicitly teach two separate, different steps of peening and annealing.
	However, a skilled artisan would have been motivated to combine annealing and peening to yield improved stress relief is SLS printed objects.  For example, SIDHU teaches SLS printing using stress measures during layer printing, and stress relief based on such measurement using laser peening (para. 0039, claim 13).  SIDHU further suggests that one can yield additional stress relief with laser annealing (para. 0022).   LI teaches laser SLS and laser “to anneal the 3D object to relieve internal stresses in the 3D object” during printing layers (paras. 0039, 0041, 0049, 0056).  Finally, NISHIKAWA teaches laser annealing (100°C for 10 mins, powder 100W/mm2 for example) during SLS to increase hardness (Embodiments 2-4, described in reference to Figures 7-14).  All of these references teach SLS with laser annealing and laser preening to achieve the same purposes: reduce residual stress, increase hardness or compression.  Thus, a skilled artisan would have been motivated to combine laser annealing and laser peening in SLS to improve stress relief and hardness.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar stress relief techniques to achieve expected result of improved stress relief, and increase hardening with a reasonable expectation of success.  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 18-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent No. 10,898,954.
	The instant Application does not qualify for 35 USC 121 safe harbor provision against double patenting over the parent application; thus this obvious-type double patenting rejections is warranted.  See MPEP § 804.02(II).  First, the instant application was improperly filed as a DIV of US 16/794835, yet no restriction was required in US 16/794835.  See 35 USC § 121 (requiring restriction in parent application to qualify for divisional safe harbor in child application).
	Even if the instant Application was properly filed as a CON of the previous DIV, yet the parent of US 16/794835 (15/008989) was restricted between a method and a system.  In 15/008989 Applicants elected the system.  In US 16/794835 Applicants filed a divisional claiming only methods.  Here, Applicants once again claim the same methods of US 16/794835.  Thus, no safe harbor is warranted.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  The conflicting claims teach 3D printing using plastic or metal powder layers on substrates (claims 1-20), then melting using laser (claims 1-20), then laser annealing/peening (claims 1-20), then new layer (claims 1-20), then repeating (claims 1-20); and laser beam “impressed with a two dimensional pattern containing image information” and “the two-dimensional pattern containing image information is provided in a two-dimensional data file representing a planar cross section through the part, and wherein a separate two-dimensional data file is used to help form each layer of the part” (claims 1-20).

Instant claims 18-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-10 of U.S. Patent No. 10,166,751, as evidenced by MIKULAK (US20150336292) and JAMES (US20150266285).
	The instant claims are obvious over the conflicting claims because the conflicting claims teach each element of the instant claims, thus anticipating the instant claims.  The conflicting claims teach 3D printing using plastic or metal powder layers on substrates (claims 3, 10), then melting using laser (claims 1, 7), then laser annealing/peening (claims 1, 7), then new layer (claims 1, 7), then repeating (claims 1, 7).  As to laser beam “impressed with a two dimensional pattern containing image information” and “the two-dimensional pattern containing image information is provided in a two-dimensional data file representing a planar cross section through the part, and wherein a separate two-dimensional data file is used to help form each layer of the part,” this is routine CAD-based 3D printing using 3D object image data converted to slices that must be performed on all 3D printing (JAMES, para. 0029; MIKULAK, para. 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743